Exhibit 10.2
THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND MAY NOT BE
TRANSFERRED UNTIL (i) A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”) SHALL HAVE BECOME EFFECTIVE WITH RESPECT THERETO OR (ii)
RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY TO THE EFFECT THAT REGISTRATION UNDER THE ACT IS NOT REQUIRED IN
CONNECTION WITH SUCH PROPOSED TRANSFER NOR IS IN VIOLATION OF ANY APPLICABLE
STATE SECURITIES LAWS.  THIS LEGEND SHALL BE ENDORSED UPON ANY NOTE ISSUED IN
EXCHANGE FOR THIS NOTE.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.




Principal Amount:
$50,000                                                                                                Issue
Date: October [__], 2012


PREMIER ALLIANCE GROUP, INC.


7% CONVERTIBLE PROMISSORY NOTE


FOR VALUE RECEIVED, Premier Alliance Group, Inc., a corporation organized under
the laws of the State of Delaware (hereinafter called “Borrower” or the
“Company”), hereby promises to pay to [_______________________] , an individual
with an address at _____________________________, ________  or his permitted
registered assigns or successors in interest or order (the “Holder”), without
demand, the sum of Fifty Thousand Dollars (US$50,000) (the “Principal Amount”),
with simple interest at the annual rate of seven percent (7%) on the Maturity
Date (as hereinafter defined) if and to the extent not sooner paid or
converted.  The “Maturity Date” of this Note shall be the date that is fifteen
(15) months from the date hereof, subject to conversion and acceleration as
provided in Section 2 or Section 3 hereof.


This 7% Convertible Promissory Note (the “Note”) has been executed and issued
pursuant to the terms of a Securities Purchase Agreement between the Borrower
and the Holder and certain other Holders of Notes, dated of even date herewith
(the “Purchase Agreement”) pursuant to which the Holder acquired this Note and
Common Stock Purchase Warrants.  This Note is not secured and is convertible as
provided herein.   Unless otherwise separately defined herein, all capitalized
terms used in this Note shall have the same meaning as is set forth in the
Purchase Agreement. The following terms shall apply to this Note:


ARTICLE I
INTEREST


1.1.             Interest Rate.   Interest on this Note shall be simple interest
and accrue at the annual rate of seven percent (7%) per annum.  Interest will be
payable on the Maturity Date, accelerated or otherwise, at which time the
Principal Amount and remaining accrued but unpaid interest shall be due and
payable, or sooner as described below.  All computations of interest payable
hereunder shall be on the basis of a 365-day year and actual days elapsed in the
period for which such interest is payable. Accrued interest on the outstanding
Principal Amount shall be due and payable on the Maturity Date in cash;
provided, however, that at the sole option of the Company, any interest due may
be paid in the form of Common Stock of the Company, at the applicable Voluntary
Conversion Price (as hereinafter defined) subject to adjustment herein or
Mandatory Conversion Price.


1.2. Default Interest Rate.  Following the occurrence and during the continuance
of an Event of Default (as defined below), which, if susceptible to cure is not
cured within the cure periods (if any) set forth in Article III, otherwise then
commencing from the end of the applicable cure period the annual interest rate
on this Note shall (subject to the limitations set forth in Section 4.7) be the
lesser of ten percent (10%) per annum or the highest rate permissible by law,
and be due on demand.


ARTICLE II


CONVERSION RIGHTS


           2.1.           Holder’s Conversion Rights.


 (a)           Voluntary Conversion Rights.  For so long as this Note remains
outstanding and not fully paid, the Holder shall have the right, but not the
obligation, to convert all or any portion of the then aggregate outstanding
Principal Amount of this Note, together with any accrued and unpaid interest
thereon, into shares of Common Stock of the Borrower or its successor in
interest (the “Conversion Shares”), subject to the terms and conditions set
forth in this Article II, at the rate of $0.50 per share of Common Stock (as may
be adjusted as provided herein, the “VoluntaryConversion Price”). The Holder may
exercise such right by delivery to the Borrower of a written Notice of
Conversion pursuant to Section 2.2.


(b)           Mandatory Conversion.  In the event that Common Stock Equivalents
(as hereinafter defined) are issued at any Funding Event,  all principal and
interest on the Notes shall be automatically converted (the “Mandatory
Conversion”) into shares (the “Conversion Shares”) of the Company’s common stock
par value $0.001 (the “Common Stock”) at a conversion price that is the lesser
of: (i) a 25% discount to the effective price of the securities sold in such
Funding Event, or (ii) $0.50 per share of common stock (the “Mandatory
Conversion Price”); provided, however, that this Note shall not be subject to a
Mandatory Conversion in the event that the Company is delinquent with the filing
of its SEC Reports (as defined in the Purchase Agreement). The term   “Funding
Event” as used herein shall mean the consummation of an equity, or convertible
debt financing, in one or more series of transactions with aggregate gross
proceeds of at least $300,000 by the Borrower after the date hereof. The term
Common Stock Equivalents" shall mean Common Stock, or securities convertible
into, exercisable for or exchangeable for, Common Stock.


           2.2.           Mechanics of Holder’s Conversion.


                      (a)           In the event that the Holder elects to
voluntarily convert any amounts outstanding under this Note into Common Stock
the Holder shall give notice of such election by delivering an executed and
completed notice of conversion (a “Notice of Conversion”) together with the
Holder’s original Note to the Company, which Notice of Conversion shall provide
a breakdown in reasonable detail of the Principal Amount, accrued interest.  On
each Conversion Date (as hereinafter defined) and in accordance with its Notice
of Conversion, the Holder shall make the appropriate reduction to the Principal
Amount and accrued and unpaid interest, shall issued a replacement Note
therefor, and shall deliver such replacement Note to the Holder in accordance
with the requirements of the Purchase Agreement.


(b)           In the event of a Mandatory Conversion due to a Funding Event, the
Borrower shall provide each Holder with at least ten (10) business days’ notice
(waivable by the Holder) of the specific terms of such offering and advising
Holder of their requirement to exchange their entire Note.  For avoidance of
doubt, the “Conversion Date” in the event of a Mandatory Conversion in the event
of a Funding Event, shall be the first business day following the closing of the
Funding Event.  A form of Notice of Conversion to be employed by the Holder is
annexed hereto as Exhibit A.


(c)           No fractional Conversion Shares shall be issued upon conversion of
this Note. Instead of any fractional shares that would otherwise be issuable
upon conversion of this Note, the Company shall pay a cash adjustment in respect
of such fractional share in an amount equal to the same fraction of the
Voluntary Conversion Price or Mandatory Conversion Price then in effect.


           2.3.           Adjustments to Conversion Price.


                      (a)           The number of Conversion Shares to be issued
upon each conversion of this Note pursuant to this Section 2 shall be determined
by dividing that portion of the Principal Amount and interest to be converted,
if any, by the then applicable Voluntary Conversion Price or Mandatory
Conversion Price.


(b)           Adjustment to Voluntary Conversion Price Upon Issuance of Common
Stock. Other than in connection with the Excepted Issuances or a Funding Event
(as defined below), if the Company shall, at any time after the Issue Date and
until the twelve (12) month anniversary of the Issue Date, issue or sell any
Common Stock or Common Stock Equivalents, to any person or entity, except in
connection with a Funding Event, at a price below the Voluntary Conversion Price
then immediately upon such issuance or sale, the Voluntary Conversion Price in
effect immediately prior to such issuance or sale shall be adjusted on a
weighted average basis. For purposes of Section 2.3 “Excepted Issuance” shall
mean (i) shares issued or issuable pursuant to a currently authorized stock
option plan of the Borrower (or by its successor after a merger), (ii) shares
currently issuable upon exercise of existing warrants or upon conversion of
existing notes or outstanding convertible securities of the Borrower (or its
successor), as disclosed herein, (iii) shares of Common Stock or Common Stock
Equivalents issued to the Company’s (or its successors) shareholders as a
dividend (other than a stock split effectuated through a dividend) or other
distribution without payment of any consideration by such shareholders for such
additional shares of Common Stock or the Common Stock Equivalents (including the
additional shares of Common Stock issuable upon conversion thereof), so long as
the Voluntary Conversion Price is appropriately adjusted, or the securities
issuable to a Subscriber upon conversion of a Note or exercise of a Warrant
appropriately take such additional securities into account, pursuant to the
terms of the Notes and the Warrants; and (d) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a Person (or to the equity holders of a Person) which is, itself or
through its subsidiaries, an operating company which shall provide to the
Company additional benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities.


(c)           The Voluntary Conversion Price or Mandatory Conversion Price, as
applicable, and number and kind of shares or other securities to be issued upon
conversion shall be subject upon the happening of certain events while this
conversion right remains outstanding, as follows:


i.           Merger, Sale of Assets, etc.  If (A) the Company effects any merger
or  consolidation of the Company with or into another entity, (B) the Company
effects any sale of all or substantially all of its assets in one or a series of
related transactions,  (C) any tender offer or exchange offer (whether by the
Company or another entity) is completed pursuant to which holders of Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property, (D) the Company consummates a stock purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with one or more persons or
entities whereby such other persons or entities acquire more than the 50% of the
outstanding Common Stock (not including any shares of Common Stock held by such
other persons or entities making or party to, or associated or affiliated with
the other persons or entities making or party to, such stock purchase agreement
or other business combination), (E) any "person" or "group" (as these terms are
used for purposes of Sections 13(d) and 14(d) of the 1934 Act) is or shall
become the "beneficial owner" (as defined in Rule 13d-3 under the 1934 Act),
directly or indirectly, of 50% of the aggregate Common Stock of the Company, or
(F) the Company effects any reclassification of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (in any such
case, a "Fundamental  Transaction"), this Note, as to the unpaid principal
portion thereof and accrued interest thereon, shall thereafter be deemed to
evidence the right to convert into such number and kind of shares or other
securities and property as would have been issuable or distributable on account
of such Fundamental Transaction, upon or with respect to the securities subject
to the conversion right immediately prior to such Fundamental Transaction.  The
foregoing provision shall similarly apply to successive Fundamental Transactions
of a similar nature by any such successor or purchaser.  Without limiting the
generality of the foregoing, the anti-dilution provisions of this Section shall
apply to such securities of such successor or purchaser after any such
Fundamental Transaction.


ii. Reclassification, etc.  If the Company at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes, this Note, as to the
unpaid principal portion hereof and accrued interest hereon, shall thereafter be
deemed to evidence the right to convert into an adjusted number of such
securities and kind of securities as would have been issuable as the result of
such change with respect to the Common Stock immediately prior to such
reclassification or other change.


iii.           Stock Splits, Combinations and Dividends.  If the Common Stock
are subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock by issuance of Common Stock,
the Voluntary Conversion Price or the Mandatory Conversion Price, as applicable,
shall be proportionately reduced in case of subdivision of shares or stock
dividend or proportionately increased in the case of combination of shares, in
each such case by the ratio which the total number of Common Stock outstanding
immediately after such event bears to the total number of shares of Common Stock
outstanding immediately prior to such event.


(d)           Whenever a conversion price, whether a Voluntary Conversion Price
or Mandatory Conversion Price, is adjusted pursuant to this Section 2.3, the
Company shall promptly mail to the Holder a notice setting forth the Voluntary
Conversion Price or Mandatory Conversion Price after such adjustment and setting
forth a statement of the facts requiring such adjustment.


2.5 Issuance of Replacement Note.  Upon any loss or destruction of this Note, a
replacement Note containing the same date and provisions of this Note shall be
issued by the Company to the Holder for the outstanding Principal Amount of this
Note and accrued interest which shall not have been converted or paid.


2.6 Liquidated Damages; Failure to Issue Conversion Shares.  In the event that
the Note is converted, in whole or in part, the Company shall deliver to Holder
(or in accordance with Holder’s delivery instructions) certificates representing
the Conversion Shares reflecting principal and interest so converted, in the
name of Holder, within ten (10) business days of receipt of the Notice of
Conversion.  The Borrower understands that failure to deliver all of the
Conversion Shares it is required to deliver on a timely basis may cause
irreparable financial harm to the Holder or its assign.  In the event that
Borrower fails to deliver certificates representing the Conversion Shares within
such ten (10) business day period, in addition to damages for default or at law
or in equity available to the Holder, and without limiting Holder’s rights
thereunder, Borrower shall pay to Holder liquidated damages equal to 2% of the
number of Conversion Shares it is required to deliver for each 30 calendar day
period that it has failed to deliver a certificate representing the Conversion
Shares.  During any failure to deliver shares, and for avoidance of doubt, the
Note shall be deemed issued and duly held by the Holder and Holder shall be
entitled to seek any enforcement or collection remedy on this Note as permitted
by law, interest shall continue to accrue and the Voluntary Conversion Price
shall continue to be adjustable downward provided in this Section 2.




ARTICLE III
EVENTS OF DEFAULT


3.1 The occurrence of any of the following events of default (“Event of
Default”) shall, at the option of the Holder hereof, make all sums of principal
and interest then remaining unpaid hereon and all other amounts payable
hereunder immediately due and payable, upon demand, without presentment, or
grace period, all of which hereby are expressly waived, except as set forth
below:


3.2 Failure to Pay Principal or Interest.  The Borrower fails to pay any the
Principal Amount, interest or other sum due under this Note when due and such
failure continues for a period of twenty (20) calendar days after receipt by the
Borrower of written notice of such default.


3.3 Breach of Covenant.  The Borrower breaches any material covenant or other
term or condition of this Note in any material respect and such breach, if
subject to cure, continues for a period of 10 business days after written notice
to the Borrower from the Holder, provided that if such breach cannot reasonably
be cured within such 10-day period and Borrower shall have commenced to cure
such breach within such 10-day period and thereafter diligently proceeds to cure
the same, such 20-day period shall be extended for so long as it shall require
the Borrower in the exercise of due diligence to cure such default, not to
exceed 45 business days in the aggregate.


3.4 Breach of Representations and Warranties.  Any material representation or
warranty of the Borrower made in the Purchase Agreement shall be false or
misleading in any material respect as of the Issue Date, except to the extent
such representation or warranty is made as of a different date in which case
such representation or warranty shall have been false or misleading in any
material respect as of such date.


3.5 Receiver or Trustee.  The Borrower or any Subsidiary of Borrower shall make
an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for them or for a substantial part of their
property or business; or such a receiver or trustee shall otherwise be appointed
and not dismissed within 60 calendar days.


3.6 Judgments.  Any money judgment, writ or similar final process shall be
entered or filed against Borrower or any subsidiary of Borrower or any of their
property or other assets for more than $250,000, and shall remain unvacated,
unbonded, unappealed, unsatisfied, or unstayed for a period of 60 calendar days.


3.7 Non-Payment.   A default by the Borrower under any one or more obligations
(including, without limitation, any office lease or pre-existing loan currently
outstanding) in an aggregate monetary amount in excess of $100,000 for more than
90 calendar days after the due date, unless the Borrower is contesting the
validity of such obligation in good faith and has segregated cash funds equal to
not less than one-half of the contested amount.


3.8 Bankruptcy.  Bankruptcy, insolvency, reorganization, or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower or any Subsidiary of
Borrower and if instituted against them are not dismissed within 60 calendar
days of initiation.


3.9 Sale of Assets. A disposition of all or substantially all of the assets of
the Borrower (excluding any transaction relating to the sale and lease back of
the Borrower’s equipment).


3.10 Failure to Deliver Common Stock or Replacement Note.  Borrower’s failure to
timely deliver Conversion Shares to the Holder pursuant to and in the form
required by this Note or the Purchase Agreement.


3.11 Use of Proceeds. Proceeds of this Note not being utilized substantially in
accordance with the intended uses set forth in the Purchase Agreement and the
related offering document and for no other purposes.


3.12 Cross Default.  A default by the Borrower of a material term, covenant,
warranty or undertaking of any Transaction Document which is not cured after any
required notice and/or cure period.


3.13 Reservation Default.   Failure by the Borrower to have reserved for
issuance upon conversion of the Note the amount of Common Stock as set forth in
this Note and the Purchase Agreement.


ARTICLE IV
MISCELLANEOUS


4.1           Failure or Indulgence Not Waiver.  No failure or delay on the part
of Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.  All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.


           4.2           Notices.  All notices, demands, requests, consents,
approvals, and other communications required or permitted hereunder shall be in
writing and, unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.




If to the Borrower:                                Premier Alliance Group, Inc.
4521 Sharon Road #300
Charlotte, NC  28211-3627
Attn:  Mark Elliott, Chief Executive Officer


With a copy to:                                           Ruskin Moscou
Faltischek, P.C.
1425 RXR Plaza
Uniondale, New York 11556
Facsimile:  (516) 663-6891
Email: srubin@rmfpc.com
Attention:  Seth I. Rubin, Esq.



 
If to the Purchaser:
At the address set forth on the Purchaser’s Signature to the Purchase Agreement





4.3           Amendment Provision.  The term “Note” and all reference thereto,
as used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented or reissued, then as so amended or
supplemented or reissued.


4.4           Assignees.  This Note, and the conversion rights described herein,
shall not be assignable by the Holder without the prior written consent of the
Borrower, which shall not be unreasonably withheld. Subject to the restrictions
of the preceding sentence, the rights and obligations of the Borrower and the
Holder shall be binding upon and benefit the successors, assign, heirs,
administrators and transferees of the parties.


4.5           Cost of Collection.  In the event that Holder is required to take
legal or other action to enforce its rights or obtain collection under this
Note,  Borrower shall pay the Holder hereof reasonable costs of collection, or
enforcement of the terms hereof, including attorneys’ fees.


4.6           Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of New York, including, but not limited
to, New York statutes of limitations.  Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the State Supreme Court of the State of New York,
County of New York.  Both parties and the individual signing this Agreement on
behalf of the Borrower agree to submit to the jurisdiction of such courts.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs.  In the event that any provision of this
Note is invalid or unenforceable under any applicable statute or rule of law,
then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or unenforceability of any other provision
of this Note.  Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Borrower
in any other jurisdiction to realize on any collateral or any other security for
such obligations, or to enforce a judgment or other decision in favor of the
Holder.


4.7           Maximum Payments.  Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law.  In the event that the rate
of interest required to be paid or other charges hereunder exceed the maximum
permitted by such law (such as, without limitation, the usury laws), any
payments in excess of such maximum shall be credited against amounts owed by the
Borrower to the Holder and thus refunded to the Borrower, or if no further
amounts are owed by the Borrower to the Holder, shall be refunded to the
Borrower.  Borrower hereby irrevocable consents to the reformation of this Note,
as may be necessary by a court of law, so as to enable enforcement of this Note
pursuant to summary judgment or summary proceeding.  For avoidance of doubt, in
the event that, for any reason, a finding by a court having jurisdiction over
this Note is made that limits enforceability as a result of excessive interest
or other origination or investment banking fees pursuant to the laws of any
jurisdiction, then, such defense shall not be deemed to bar a summary proceeding
or summary judgment on the Note but rather, the Note shall be fully and
absolutely enforceable as to all principal and, the court having jurisdiction
shall, after an inquest, have power to reform the Note so as to reduce interest
amount to such amount as is immediately enforceable pursuant to summary judgment
or summary proceeding and grant such award, plus any legal or enforcement fees
of Holder(s).


4.8.           Construction and Enforcement.   Each party acknowledges that its
legal counsel participated in the preparation of this Note and, therefore,
stipulates that the rule of construction that ambiguities are to be resolved
against the drafting party shall not be applied in the interpretation of this
Note to favor any party against the other. This Note reflects an investment made
by Holder or its assignor to the Borrower.  This Note is intended as, and shall
be deemed an unconditional obligation of Borrower for the payment of money only
and, without limitation to any other remedies of Holder (such as, without
limitation, summary judgment after initiation of a proceeding, or equitable
remedies), shall be enforceable against Borrower by summary proceeding pursuant
to New York Civil Procedure Law and Rules Section 3213 or any similar rule or
statute in the jurisdiction where enforcement is sought.  For purposes of such
rule or statute, any other document or agreement to which Holder and Borrower
are parties or which Borrower delivered to Holder, which may be convenient or
necessary to determine Holder’s rights hereunder or Borrower’s obligations to
Holder are deemed a part of this Note, whether or not such other document or
agreement was delivered together herewith or was executed apart from this Note.


4.9           Redemption.  This Note may be prepaid by the Borrower, in whole or
in part, at any time and from time to time, without premium or penalty, upon 30
days’ prior written notice to the Holder.


4.10           Shareholder Status.  The Holder shall not have rights as a
shareholder of the Borrower with respect to unconverted portions of this
Note.  However, the Holder will have the rights of a shareholder of the Borrower
with respect to the Shares of Common Stock to be received after delivery by the
Holder of a Conversion Notice to the Borrower.


4.11           Non-Business Days.  Whenever any payment or any action to be made
shall be due on a Saturday, Sunday or a public holiday under the laws of the
State of New York, such payment may be due or action shall be required on the
next succeeding business day and, for such payment, such next succeeding day
shall be included in the calculation of the amount of accrued interest payable
on such date.



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the ____ day of October 2012.




PREMIER ALLIANCE GROUP, INC.








By:  /s/ Larry Brumfield
Name: Larry W. Brumfield
Title: Chief Financial Officer and Secretary








[Signature Page to Convertible Promissory Note of Premier Alliance Group, Inc.]

 
 

--------------------------------------------------------------------------------

 

NOTICE OF CONVERSION


(To be executed by the Registered Holder in order to convert the Note)


[Check Box That Applies]


________The undersigned hereby elects to convert $_________ of the principal and
$_________ of the interest due on the Note issued by Premier Alliance Group,
Inc., a Delaware corporation (the “Company”) into shares of Common Stock  of the
Company according to the conditions set forth in such Note, as of the date
written below.


(Alternative In Event of Exchange For in a Funding Event)


________ The undersigned has received a Notice of Mandatory Conversion as a
result of a Funding Event and hereby tenders the Note in exchange for shares of
Common Stock at the conversion price as adjusted thereby as provided in the note
(i.e. the lesser of the Mandatory Conversion Price then in effect or a 25%
discount to the Funding Event price)


Date of
Conversion/Exchange:_______________________________________________________________




Conversion
Price:___________________________________________________________________




Shares To Be
Delivered:______________________________________________________________




Signature:_________________________________________________________________________




Print
Name:_______________________________________________________________________




Address:__________________________________________________________________________


 __________________________________________________________________________

 
 

--------------------------------------------------------------------------------

 
